         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
VAHAN KELERCHIAN,                          :
                                           :
                  Plaintiff,               :
                                           :
            v.                             :           CIVIL ACTION NO. 20-253
                                           :
BUREAU OF ALCOHOL, TOBACCO,                :
FIREARMS AND EXPLOSIVES, et al.,           :
                                           :
                  Defendants.              :
__________________________________________:

       REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

      Plaintiff insists he is entitled to declaratory and injunctive relief under 18

U.S.C. § 925(c) – a provision of the Gun Control Act that Congress nullified for

individuals like plaintiff decades ago. In opposition to defendants’ Motion to

Dismiss, plaintiff offers no legal authority supporting his claims. The contorted

statutory construction he offers in its place is insufficient to overcome undisputed,

controlling authority that district courts are without jurisdiction to hear requests

for relief under § 925(c), its protections are unavailable to plaintiff, and the path to

relief it once provided has been definitively closed by Congress.

I.    PLAINTIFF FAILS TO MEET HIS BURDEN OF PROVING THE
      COURT HAS JURISDICTION TO HEAR HIS CLAIMS.

      Side-stepping unanimous authority that district courts are without

jurisdiction to hear claims raised under § 925(c) (see, e.g., United States v. Bean, 537

U.S. 71 (2002); Pontarelli v. Dep't of Treasury, 285 F.3d 216 (3d Cir. 2002)), plaintiff
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 2 of 12




insists the Declaratory Judgment Act, 28 U.S.C. § 1331, and the Administrative

Procedure Act somehow provide this Court with jurisdiction here. They don’t.

      While the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, increased the

range of remedies a district court may award, it did not create a basis for subject

matter jurisdiction. Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671

(1950); Terra Nova Ins. Co. v. 900 Bar, Inc., 887 F.2d 1213, 1218 n.2 (3d Cir. 1989).

      Similarly, the APA provides the standards for reviewing agency action when

jurisdiction is established, but does not in itself confer subject matter jurisdiction.

Califano v. Sanders, 430 U.S. 99, 107 (1977). While a court may have jurisdiction

under 28 U.S.C. § 1331 to review an agency action under section 702 of the APA,

courts have no jurisdiction when “statutes preclude judicial review” or the agency

action is committed to agency discretion by law. 5 U.S.C. §§ 701(a), 702; see also

Qureshi v. USCIS, No. 1:08-CV-2281, 2009 U.S. Dist. LEXIS 58262 at *13 (M.D. Pa.

Jul. 9, 2009); Cunningham v. R.R. Ret. Bd., 392 F.3d 567, 578 (3d Cir. 2004)

(Railroad Retirement Board decisions are unreviewable under the APA because the

Railway Unemployment Insurance Act created an exclusive system of review).

      As enacted, the Gun Control Act limited judicial review of ATF’s action (and

inaction) with respect to § 925(c) to instances where ATF denied an application for

relief. Bean, 537 U.S. at 78 (rejecting contention that claim under § 925(c) invoked

district court jurisdiction under the APA). Because the appropriations ban

suspended ATF’s ability to issue a denial under § 925(c), “it effectively suspend[ed]

that statute’s jurisdictional grant.” Pontarelli, 285 F.3d at 218. There has been no



                                          -2-
           Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 3 of 12




such denial, and unless and until Congress lifts the appropriations ban, there will

be none. The APA therefore provides no basis for jurisdiction over plaintiff’s claims.

II.   PLAINTIFF STATES NO CLAIM UPON WHICH RELIEF CAN BE
      GRANTED UNDER THE APA.

      Plaintiff’s claim of improper rulemaking under the APA (Compl. ¶¶ 54-66) is

based on an alleged “internal policy” expressed nowhere but in an alleged statement

during a telephone call with ATF counsel. Compl. at ¶ 42. To be clear, ATF’s only

“internal policy” regarding relief applications from individuals such as plaintiff is to

follow the law. Even accepting plaintiff’s allegations as true, which – if the Court

considers such allegations well-pled – the Court must on a Rule 12(b)(6) motion,

plaintiff states no claim relating to ATF’s alleged rulemaking under the APA.

      A.      ATF Has Undertaken No Rulemaking Subject to APA Review.

      A reviewing court may invalidate agency rules that do not comport with the

APA’s rulemaking procedures, 5 U.S.C. § 706(2)(D), including publishing notice of a

proposed rule in the Federal Register and providing interested persons with an

opportunity to comment on the proposed rule. 5 U.S.C. §§ 553(b); 553(c). Mere

statements of internal agency policy, however, such as those plaintiff alleges here,

are not subject to APA’s public notice and comment requirements. See 5 U.S.C. §

553(b)(A); Reno v. Koray, 515 U.S 50, 61 (1995) (BOP Program Statement was “an

internal agency guideline” rather than a published regulation subject to APA’s

public notice and comment requirements); Appalachian Low-Level Radioactive

Waste Comm’n v. O’Leary, 93 F.3d 103, 112-13 (3d Cir. 1996) (agency action that

interprets regulations is exempt from APA rulemaking).


                                          -3-
           Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 4 of 12




      Similarly, alleged statements about an alleged “internal policy” – without

more – is not a “final agency action” necessary to state a claim under the APA. See,

e,g., New Jersey v. United States HHS, Civ. No. 07-4698 (JAP), 2008 U.S. Dist.

LEXIS 93310, at *32 (D.N.J. Nov. 17, 2008) (agency letter stating policy guidelines

was not final agency action; dismissing complaint). Hormel Foods Corp. v. United

States Dep’t of Agric., 808 F. Supp. 2d 234, 246-47 (D.D.C. 2011) (where plaintiff

failed to allege facts that demonstrate that agency letter is a final agency action,

plaintiff failed state a claim for relief under the APA).

      Plaintiff concedes there is no evidence of the alleged “internal policy” other

than an alleged statement during a phone call. Compl. ¶ 42. He also concedes ATF

has taken no action regarding his license or firearms. Plaintiff fails to allege any

rule subject to the APA’s rulemaking process or a “final” agency action to challenge.

The Supreme Court has cautioned courts to avoid

      entangling themselves in abstract disagreements over administrative
      policies, and also to protect the agencies from judicial interference until an
      administrative decision has been formalized and its effects felt in a concrete
      way by the challenging parties.

Abbott Laboratories v. Gardner, 387 U.S. 136, 148-49 (1967). Plaintiff attempts to

turn a phone call into a federal case. The law prohibits such a result.

      B.      Plaintiff Misstates the Consequences of His Felony Convictions
              Should They Become Final.

      Plaintiff alleges that under ATF’s purported “internal policy,” ATF “can

immediately revoke his license if the U.S. Supreme Court denies certiorari – in

direct defiance of the enacted statutory and regulatory text. Compl. ¶ 40. It can’t.



                                          -4-
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 5 of 12




      For reasons ATF explained in its motion, the GCA prohibits ATF from

revoking plaintiff’s license based on the criminal acts for which he was prosecuted

and convicted. See Defs.’ Mot. at 19, n. 6 and 18 U.S.C. § 923(f)(4). Importantly, ATF

does not have to take such action: if plaintiff’s convictions are reversed, his license

remains in effect; if his petition for certiorari is denied, his license becomes

inoperative by law under § 925(b).

      Plaintiff further alleges that, pursuant to this alleged “internal policy,”

      it is apparently ATF’s position that the firearms held pursuant to the license
      are contraband and therefore subject to forfeiture, in addition to arguably
      contending that Mr. Kelerchian is a prohibited person in possession of each
      and every firearm, for which he could be separately charged and convicted.

Compl. ¶ 41 (emphasis added). Setting aside the vagueness of plaintiff’s allegations,

plaintiff’s alleged dread of possible seizure of his firearms, or those items becoming

“contraband,” is unfounded.

      The GCA prevents convicted felons from receiving or possessing firearms, 18

U.S.C. § 922(g)(1), not from having an ownership interest in those firearms or

transferring that ownership interest. See Henderson v. United States, 135 S. Ct.

1780, 1783 (2015). With the exception of machineguns manufactured after 1986 –

which are subject to certain additional restrictions and must be disposed of by

plaintiff within 30 days of his felony convictions becoming final – plaintiff will

remain able to own, and arrange for the lawful disposition of, his firearms even

after he is prohibited from possessing firearms and no longer holds a license. 1



1     The GCA restricts ownership of machineguns manufactured after 1986
(which, upon information and belief, constitute a fraction of plaintiff’s firearms

                                           -5-
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 6 of 12




Plaintiff’s firearms would be subject to seizure only if they were used in connection

with a violation of the GCA or another statute providing for forfeiture. Similarly,

plaintiff would be subject to criminal prosecution in relation to his firearms only if,

after his license expires, he received, possessed, shipped, or transported the

firearms in violation of 18 U.S.C. § 922(g)(1). Unless plaintiff is planning further

criminal conduct, his fear of future prosecution relating to – or seizure of – his

firearms is unsubstantiated.

      For this matter to be ripe for review, the Court must be satisfied that the

issues are ready for judicial decision and that waiting further would work some

hardship on the parties. See Abbott, 387 U.S at 149. ATF has not instituted any

proceedings as to plaintiff’s license or his firearms and the GCA prohibits the very

conduct on which he bases his speculative allegations. His allegations regarding the

alleged “internal policy” are therefore insufficient to state a claim upon which relief

may be granted. See, e.g., Rotschild v. Napolitano, Civ. No. 10-5404, 2011 U.S. Dist.

LEXIS 94084, *116-17 (D.N.J. August 22, 2011) (agency acknowledgment that

allegedly threatened conduct would be unlawful nullifies allegations of possible

harm; dismissing complaint seeking declaratory judgment).




collection) to governmental entities and certain qualified federal firearms licensees,
18 U.S.C. § 922(o), and requires such qualified licensees to transfer such
machineguns in compliance with the applicable regulations prior to going out of
business or their license otherwise terminating. 27 C.F.R. § 479.105(f).

                                          -6-
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 7 of 12




III.   PLAINTIFF HAS NO CAUSE OF ACTION UNDER § 925(c).

       In opposition to defendants’ motion, plaintiff doubles down on his theory that

“to trigger the protections afforded by Section 925(c), [he] only had to ‘make[]

application for relief from disabilities incurred under this chapter’ in order to ‘not be

barred by such disability from further operations under his license pending final

action on an application for relief filed pursuant to this section.’” Plf.’s Br. at 11.

       In so arguing, plaintiff asks the Court to base its decision on dictionary

definitions rather than plainly stated congressional intent and uncontroverted case

law, and to turn the rules of statutory construction on their head.

       The appropriations ban does not expressly prohibit plaintiff from applying for

the relief no longer available under § 925(c). Nonetheless, to hold that plaintiff may

skirt the impact of § 925(b) and § 922(g)(1), and maintain his firearms license

indefinitely simply by putting a set of papers in the mail, would fly directly in the

face of Congress’ plain intent to ensure individual felons never get their hands on

firearms again. “The legislative histories of these appropriations provisions make it

clear that Congress believed that ‘those who commit felonies should not be allowed

to have their right to own a firearm restored.’” Walker v. United States, 800 F.3d

720, 729-30 (6th Cir. 2015) (rejecting broad interpretation of felon’s rights that

contravened the intent of the appropriations ban; affirming judgment on the

pleadings). Even though the appropriations ban did not explicitly address the

portion of the statute at issue in Walker,

       the fact that Congress broadly intended to prevent felons from possessing
       firearms and, guided by that intent, blocked implementation of § 925(c)


                                           -7-
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 8 of 12




      without mentioning § 921(a)(20) suggests that Congress did not view §
      921(a)(20) as a remaining avenue for non-rehabilitated felons to regain their
      right to possess firearms. If § 921(a)(20) restored firearms rights to felons
      who had lost and regained civil rights without any consideration of their
      crimes by the convicting jurisdiction, then Congress's failure to address this
      provision would be difficult to explain in light of Congress's stated general
      intent to prevent felons from possessing firearms.

Id. “It is well established that Congress may repeal, amend or suspend a statute by

means of an appropriations bill, so long as its intention to do so is clear.” McHugh v.

Rubin, 220 F.3d 53, 57-58 (2d Cir. 2000). “Congress is not required to make an

express statement in order to modify an existing statute via subsequent

appropriations legislation; …repeal is implied when the earlier and later statutes

are ‘irreconcilable.’” Id. (internal citations, punctuation omitted).

      Plaintiff asks the Court to rely on out-of-context dictionary definitions of the

words found in § 925(c) as enacted, and ignore the literal abrogation of the statute

resulting from the appropriations ban that forbids ATF from acting on his relief

application. If plaintiff’s interpretation were to hold, every licensee who is convicted

of a felony – including those who have committed violent crimes – could retain their

licenses forever, and potentially continue to commit more felonies with those

firearms, simply by filing an application for relief of disabilities which ATF cannot

lawfully act on. Such a result would directly defy Congress’ intent, in enacting the

GCA, to deny felons access to and control of firearms. See, e.g., Huddleston v. United

States, 415 U.S. 814, 824-25 (1974) (purpose of GCA licensing system is to keep

firearms out of the hands of criminals; firearms dealers must comply with GCA or

face criminal penalties). It also would directly defy Congress’s plainly stated intent



                                          -8-
         Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 9 of 12




in further tightening those restrictions by nullifying the exemption once allowed

under § 925(c). Plaintiff’s construction of what “protections” he insists “remain” of

§ 925(c) thwarts the intent of both the GCA and the repeal of § 925(c) through the

appropriations ban, and must be rejected. See, e.g., Rowland v. California Men’s

Colony, 506 U.S.194, 200-01 (1993); Commissioner v. Brown, 380 U.S. 563, 571

(1965) (statutes should be interpreted in a manner that avoids absurd results).

      Plaintiff attempts to seek refuge in the “rule of lenity,” which applies only

when, after consulting traditional canons of statutory construction, the Court still

finds the statute to be ambiguous. See, e.g., United States v. Shabani, 513 U.S. 10,

17 (1994). Section § 925(c), as applied to non-corporate felons, was effectively

repealed. The Supreme Court and the Third Circuit – in unanimous opinions – have

so held, and courts across the country are in agreement. “Congressional intent to

prohibit any Federal relief [under § 925(c)] – either through ATF or the courts – is

clear[].” Pontarelli, 285 F.3d at 230. See also, e.g., Logan v. United States, 552 U.S.

23, 28 n.1 (2007) (confirming § 925(c) “has been rendered inoperative”); Mullis v.

United States, 230 F.3d 215, 218, (6th Cir. 2000)”) (“[T]hrough its appropriations

measures, Congress intended to suspend all relief available through the ATF,” and

“suspend[ed] the operation of § 925(c) in its entirety”); Beers v. United States, 927

F.3d 150, 156 n. 38 (3d Cir. 2019) (“Congress effectively wrote § 925(c) out of the

statute books”); Franklin v. Lynch, No. 3:16-cv-36, 2016 U.S. Dist. LEXIS 160759, at

*4-5 n.2 (W.D. Pa. Nov. 18, 2016) (“§ 925(c) does not provide an actual avenue of

relief”). There is no ambiguity: § 925(c) provides plaintiff no cause of action or relief.



                                           -9-
        Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 10 of 12




      While plaintiff correctly notes that the appropriations ban does not apply to

applications for relief filed by corporations, Plf.’s Br. at 13, he offers no explanation

as to how a measure applicable only to corporations should somehow be extended to

apply to him. It shouldn’t. While Congress has exempted corporate applications for

relief from the scope of the appropriations ban, it has clearly stated its intent to

preclude individual felons from retaining their firearms privileges, and consistently

renewed the appropriations ban confirming that prohibition every year since 1992.

      Plaintiff cites no law or other point of authority even suggesting that as an

individual, he has any right under § 925(c) or is entitled to what he describes as its

“protections.” All authority is categorically to the contrary.

      Just as Congress did not intend for ATF or the courts to restore felons’

firearms privileges, it surely did not intend for felons to be able to circumvent these

prohibitions, maintain their licenses, and possess firearms beyond the clear

operation of §§ 925(b) and (g)(1), simply by dropping a legally meaningless § 925(c)

application in the mail.

IV.   CONCLUSION

      Plaintiff has no legal basis for his claims, and under Third Circuit and

Supreme Court precedent, this Court is without jurisdiction to hear them.

Defendants therefore respectfully request that the Court dismiss the complaint in

its entirety and with prejudice.




                                          - 10 -
       Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 11 of 12




                                            Respectfully submitted,

                                            WILLIAM M. McSWAIN
                                            United States Attorney

                                            /s/ Susan R. Becker for GBD
                                            GREGORY B. DAVID
                                            Assistant United States Attorney
                                            Chief, Civil Division

                                            /s/ Lauren DeBruicker
                                            LAUREN DeBRUICKER
                                            Assistant United States Attorney
                                            615 Chestnut Street, Suite 1250
                                            Philadelphia, PA 19106
                                            Tel: 215.861.8492
                                            Lauren.DeBruicker@usdoj.gov

                                            Of Counsel:

                                            Jeffrey A. Cohen
                                            ATF Associate Chief Counsel
                                            John Kevin White
                                            ATF Division Counsel
                                            601 Walnut Street, Suite 1000E
                                            Philadelphia, PA 19106
Dated: April 27, 2020




                                   - 11 -
      Case 2:20-cv-00253-WB Document 9 Filed 04/27/20 Page 12 of 12




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of April, 2020, I served a true and

correct copy of the foregoing Reply in Support of Defendants’ Motion to Dismiss

the Complaint via ECF on the following counsel of record:



                              Joshua Prince, Esq.
                               Adam Kraut, Esq.
                            Prince Law Offices, P.C.
                               646 Lenape Road
                             Bechtelsville, PA 1950


                             Attorneys for Plaintiff



                                              /s/Lauren DeBruicker
                                              LAUREN DeBRUICKER
                                              Assistant United States Attorney
